Title: To James Madison from Francois de Navoni, 24 September 1806
From: Navoni, Francois de
To: Madison, James



Monsieur
Cagliari le 24. Septembr. 1806:

Par ma derniere datée le 6 Juillet passé remise a un Capne. Ameriquain qu’il chargea du Sel pour Baltimor, que certainement, Monsieur aura reçû, je me suis très respecteusement fait un devoir de lui rappeller toutes mes precedentes, et de lui representer le plus convenable, com’ aussi touts les soins et impressements que je me donne pour favoriser la Nation, et presentement j’ai l’honneur de lui dire que dernierement chargerent içi de Sel, Deux Ameriquains, un pour Baltimor, et autre pour Portomouth, et ils sont partis tres sattisfaits et contents; le porteur de la presente egalemt. À chargé pour Philadelphie ou je le recommende de remettre la présente a son heureuse arrivée, affin que Monsieur soit instruit des soins que j’ai pour favoriser la Nation, autant plus qu’ils sont bien contents ces Capnes. du Sel de Cagliari, et je me suis fait aussi un devoir d’Écrire aux Messieurs Proprietaires, et Maitres de Navire de Baltimor, Portomuth, et Philadelphie leur reppresentant tant la qualité du sel, son prix honnete, et la promte expedition comm’ aussi je leur ai proposé de remettre quelque pacotille de Sucre Caffé, Poivre &ca. que certainement auroient gagné le Chargement de sel; De mon coté je ne perd pas un moment pour tout ce que je puis favoriser la Nation, et que je puisse meriter la grace que j’ai Suppliée de recevoir du Puissant Gouvernement les Patentes d’Agent comme m’honnora Monsieur le Commodor Morris par son Brevet.
Autre fois par mes precedentes je l’ai Supplié s’il le jugeoit convenable de faire imprimer dans les Gazettes un article concernant, comme a Cagliari Capitale du Royaume de Sardaigne il-y-a des bonnes Salines, et le Sel est de la plus parfaite qualité, à un prix raisonnable presques d’une Piastre forte d’Espagne la Salme, et une Salme est de 12. a 13 quinteaux poids de France, sans aucun autre pret pour le charger, et aussi tout Capitaine qui charge du Sel jouit le droit des provisions qu’il a besoin, et plusieurs prerogatives, et que je Suis disposé a faire charger au plutôt possible tout Battiments Ameriquains qui arrivera.
On avoit fait courrir içi le bruit de la paix entre la Françe et la Russie, et le Commissaire Français l’assuroit, une telle nouvelle dans un moment evanouit, et au contraire les dernieres nouvelles nous confirment la continuation de la guerre, et de meme on nous fit croire que l’Angleterre aussi etoit pour faire la paix, et a la fin ce n’etoit qu’une babillarderie.
Ces jours passés nous avons appris qui sont entrés a Naples les Calabrais, et Anglois qui ont fait un gran massacre.  Il faut attendre la confirme d’une telle nouvelle.
Nous jouissons içi de la plus parfaite tranquilité quoique le Commerçe languisse a cause de la guerre, et les Corsaires Anglois qui interrompent la liberté de la Navigation.  Nous avons eû une abbondante reccolte de Bles, Orge, et faises et on desire la facilité de pouvoir l’embarquer.
S. M. Le Roy de Sardaigne se donne touts les Soins de prosperer le plus possible le Royaume, il ne cesse jamais de donner des dispositions les plus avantageuses, et plusieurs fois il m’a parlé, que de même il est Engagé pour procurer d’etablir le Commerce de Sel avec la Puissante Nation ameriquaine, comm’ aussi qu’il faciliterà tout le possible pour favoriser la Nation.
L’Esclave Mademoiselle Porcile, qui continuellement benit les Etats Unis, m’a chargé de renouveller a Monsieur ses vœux, que de se recommender a lui procurer l’indenisation de la Regence Tunisienne de tout ce qu’il lui ont pris au moment qu’elle fut faite Esclave, grace qu’elle espere de Messeigneurs Les Etats Unis, et de m’honnorer de quelque consolente reponse.
Si Monsieur le juge convenable d’humilier mes humbles respects a S. E. Monsieur le Premier Presidant, j’en serois très charmé, et j’en conserverai perpetuelle obligation.
Si je puis pour ma tranquilité meriter une reponse comme mieux jugera, pourra me la remettre a Livourne a Monsieur le Consul Appleton mon intime Ami, comme aussi je continue ma Correspondençe avec touts les Consuls etablis dans la Mediterannée.  Desirant enfin ses precieux Commandements qu’au moment seront executés, avec la plus Soumise veneration je Suis Monsieur Le Tres Humble Le Trés Obéissant & Très Fidele Serviteur

Comt François NavoniAgent


